—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a meat manager at a supermarket. He was terminated from his employment for setting aside some steaks for later purchase in violation of his employer’s policy. The Board denied claimant’s application for unemployment insurance benefits on the ground that he was terminated for misconduct. Contrary to claimant’s contention, we find that the Board’s decision is supported by substantial evidence. Although claimant testified that his supervisor gave him permission to set aside the steaks, the supervisor did not recall granting claimant such permission. Since issues of credibility are properly for the Board to decide, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.